Citation Nr: 0202339	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim for nonservice connected 
pension benefits.   


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.

2.  The veteran's nonservice-connected disabilities consist 
of post traumatic stress disorder (PTSD), an anti-social 
personality disorder, hepatitis C, and the residuals of a 
left ankle and calf injury, all evaluated as noncompensable; 
and the residuals of the subtotal gastrectomy, evaluated as 
20 percent disabling.  

3.  The veteran was born in March 1947, attended college for 
two years, and previously worked as a mechanic and laborer.  
He last worked in April 1998.

4.  The veteran's non-misconduct disabilities are not 
productive of total disability and are not sufficient to 
preclude the average person from following a substantially 
gainful occupation; considering the veteran's age, education, 
and occupational history, his non-misconduct disabilities do 
not permanently preclude him from engaging in substantially 
gainful employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.301, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim of entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  Essentially, the 
veteran maintains that his current disabilities render him 
unemployable.  

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim. 

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.

The record reflects that during the course of this appeal, 
the veteran was provided with a Statement of the Case and 
Supplemental Statement of the Case which provided adequate 
notification of the information and medical evidence 
necessary to substantiate these claims.  Further, an 
adequate, contemporaneous (with the claim) VA examination was 
provided.  

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim and evidence relevant to 
the claim has been properly developed.  As such there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.

A preliminary review of the record in this case reflects 
that, according to the November 1998 application for 
benefits, the veteran last worked in April 1998 at which time 
his seven month stint working in a warehouse ended.  The 
veteran had previously indicated, in an August 1997 income 
statement, that he had last worked in a grocery store as a 
laborer in 1971, when he became totally disabled; he also 
noted that he had been incarcerated "off [and] on" from 
1972 to 1992.  The veteran essentially contends, including in 
his May 1999 notice of disagreement, that due to his 
disabilities, to include psychiatric and personality 
disorders, hepatitis C, and the residuals of a leg injury, he 
is unable to pursue gainful employment.  

According to the law, a disability pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to non-
service-connected disabilities not the result of his own 
willful misconduct.  See 38 U.S.C.A. § 1521(a) (West 1991); 
see also 38 C.F.R. § 3.301 (2001).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2001).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3) (2001).

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  In accordance with the VA Schedule for Rating 
Disabilities, one may establish that the veteran has a 
lifetime impairment which renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502 (West 1991).  This method 
requires rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
whether the veteran holds a combined one hundred percent 
schedular evaluation for pension purposes.  If a veteran 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, the veteran will be considered permanently and 
totally disabled.  See 38 C.F.R. § 4.15 (2001).

Absent a combined one hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  See 38 U.S.C.A. 
§ 1502 (West 1991); 38 C.F.R. § 4.17 (2001).  However, if 
there is only one such disability, it must be ratable at 60 
percent or more.  If there are two or more disabilities, 
there must be at least one disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one hundred percent schedular evaluation for 
pension purposes.  See 38 C.F.R. §§  4.16(a), 4.17 (2001).

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  See 38 C.F.R. §§ 3.321(b)(2); 4.17(b) 
(2001).

A review of the record discloses that the veteran is not 
presently service-connected for any disabilities.  The record 
contains recent evidence of nonservice-connected 
disabilities, predominantly polysubstance abuse, in addition 
to the residuals of a left leg injury and a gastrectomy.  
Most recently, in a September 1999 action, the RO evaluated 
the veteran's PTSD and anti-social personality disorder both 
as noncompensable.  As well, hepatitis C and the residuals of 
a left ankle and calf injury were evaluated as 
noncompensable.  The residuals of the subtotal gastrectomy 
were evaluated as 20 percent disabling.  

Polysubstance abuse is noted as far back as 1970 when the 
veteran was treated at the VA Medical Center (VAMC) in 
Coatesville, Pennsylvania for heroin addition.  He was 
subsequently admitted to this facility 1982 due to heroin and 
methadone dependence and a related antisocial personality 
trait.  The veteran was admitted to the VAMC Washington, D.C. 
in 1985 with diagnoses of heroin abuse and a history of 
antisocial behavior, and later that year to the VAMC 
Newington, Connecticut where a diagnoses of substance abuse, 
mixed organic mental disorder, and an antisocial personality 
disorder were given, as well as status post appendectomy and 
ulcer surgery.  During this latter admission, the veteran 
indicated that he had been laid off from a job as a mechanic 
about three months prior, and noted that he had completed two 
years of college.   

The veteran was admitted to the VAMC Coatesville in 1987 and 
1989 with diagnoses of drug (cocaine, heroin) dependence and 
reactive depression.  In the 1987 hospital report, it is 
noted that the veteran last worked in mid-1987.  On admission 
in 1989 the veteran also diagnosed with PTSD, and he again 
indicated that he had attended college for two years.  

In August 1997 the veteran was admitted to the VAMC 
Philadelphia with a long history of polysubstance abuse and 
dependence.  He was again admitted again to the VAMC 
Coatesville in July 1998 for detoxification.  Clinical 
records dated in July 1998 indicate a Global Assessment of 
Functioning Scale (GAF Scale) score of 45, both on admission 
and discharge.  Psychiatric evaluation on admission resulted 
in a diagnostic impression of that the veteran suffered form 
alcohol and cocaine dependence.  Psychiatrically, the veteran 
was essentially normal, with a pleasant attitude, appropriate 
thought content, no hallucinations or delusions, and a good 
memory.  

In mid November 1998, the veteran was discharged to the 
domiciliary unit of the VAMC Bath, New York.  In January and 
March 1999, he was seen there complaining of left leg 
numbness, and pain increased on walking.  He was assessed 
with having a left leg peripheral nerve injury.  He also 
attended addiction therapy, AA, and NA (alcohol and narcotics 
anonymous) meetings.  

A VA examination was accomplished in July 1999, the report of 
which reflects that the veteran was then admitted to that 
facility (i.e. the Bath VAMC domiciliary) for polysubstance 
abuse (heroin and alcohol) and has been sober for eight 
months.  The report also reflects that the veteran had a 
history of having undergone a gastrectomy in 1977 for a 
bleeding ulcer and was currently maintained on medication.  
The veteran reported that in 1998 he sustained left leg 
lacerations while climbing a fence, and that he has 
experienced some numbness in the leg since then.  It was 
noted that the veteran was currently unemployed.  

On physical examination, it was noted that the veteran was of 
slender build and normal state of nutrition, that his posture 
and gait were normal, and that his skin was warm and dry.  A 
medial scar in the mid-abdomen from past surgery was noted, 
as were multiple "IV" (intravenous) line scars from past 
injections of heroin.  The veteran's head, eyes, nose, and 
mouth were normal.  There was no evidence of cardiovascular 
disease, and chest examination was normal.  

Further examination revealed that ischemic ulcers in the legs 
were absent, there were no variscosities, the abdomen was 
soft, and a mid-line scar was noted.  There was no 
hepatosplenic enlargement or adenopathy found, and external 
genitalia were normal. 

Examination of the musculoskeletal system revealed no joint 
contracture or deformities, good muscle tone, and normal 
motor power and coordination.  A .5 by 3 centimeter scar on 
the medial aspect of the left leg was noted, as was sensory 
deficit on the medial aspect, lower third of the leg down to 
the plantar surface.  The dorsum of the feet, however, were 
normal, as were reflexes.  

On psychiatric examination, the veteran exhibited normal 
behavior, comprehension, and emotional reaction, and that he 
was capable of managing benefits payments.  His cognitive 
function was normal.  Finally, the examiner noted that the 
veteran had hepatitis C but that thus far he was non-icteric 
and had no clinical evidence of hepatic dysfunction.  

As a result of this examination, the veteran was diagnosed 
with polysubstance abuse, status post subtotal gastrectomy, 
and the residuals of a left leg injury.  

Initially, as noted above, VA treatment records for the 
veteran for 1970 to 1999 show a long history of alcohol and 
drug use, and that the veteran was recently residing at the 
domiciliary in Bath, New York, where he has been receiving 
treatment for his addiction.  After careful review of the 
record, and in light of the absence of any medical evidence 
to the contrary, the Board concludes that the veteran's 
alcohol and drug abuse is primary in nature and is thus a 
product of willful misconduct.  As such, it may not be 
considered in determining whether the veteran is permanently 
and totally disabled for pension purposes.  38 C.F.R. § 3.301 
(2001).  It is pointed out that there is no medical evidence 
of record to show that the veteran's polysubstance abuse was 
caused or aggravated by any of his other disabilities, to 
include any psychiatric disorder.

The Board concludes that the medical evidence of record does 
not support a finding that the veteran's nonservice connected 
PTSD or personality disorder warrant a compensable evaluation 
under the rating criteria for mental disorders.  In fact, the 
recent, relevant medical evidence of record does not reflect 
that the veteran currently suffers from these disabilities.  
In any event, under 38 C.F.R. § 4.130 (2001), a 10 percent 
evaluation is warranted when psychiatric disability causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

Along these lines, on psychiatric evaluation of July 1998, 
the veteran was found to be essentially normal, and the 
impression was that he suffered from polysubstance 
dependence.  It is clear that the GAF score of 45 (indicative 
of serious impairment) was the result of the veteran's 
polysubstance abuse and addiction.  Further, on examination 
conducted in July 1999, the veteran was found to be 
psychiatrically normal.  As such, a compensable evaluation is 
not warranted for either PTSD or an anti-social personality 
disorder.  

With respect to the residuals of the left ankle and calf 
injury, the Board notes that, under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8627, and 8727 (2001), a 
noncompensable evaluation is warranted for mild to moderate 
paralysis, neuritis, and neuralgia of the internal saphenous 
nerve.  A maximum schedular evaluation of 10 percent is 
warranted for severe to complete paralysis, neuritis, and 
neuralgia of the internal saphenous nerve.  In this case, the 
residuals of the left ankle and calf injury consist of 
complaints of numbness and some sensory deficit.  The 
evidence does not demonstrate, nor does the veteran contend, 
that paralysis is severe to complete, as would warrant a 
compensable evaluation.  

The veteran's hepatitis C and status post residuals of the 
subtotal gastrectomy are both rated under 38 C.F.R. § 4.114 
(2001), the schedule of ratings for the digestive system.  In 
this regard, the Board points out that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
Instead, a single evaluation will be assigned under the 
diagnostic code which  reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2001).  

That being said, it is noted that under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001), a noncompensable evaluation is 
warranted for hepatitis that is healed and/or nonsymptomatic; 
a 10 percent evaluation requires demonstrable liver damage 
with mild gastrointestinal disturbance.  On examination in 
July 1999, there was no clinical evidence of hepatic 
dysfunction, and there is no indication that the veteran 
suffered from liver damage or gastrointestinal disturbance.  
The evidence does not demonstrate that a 10 percent 
evaluation is warranted under Diagnostic Code 7345. 

With respect to the residuals of the subtotal gastrectomy, 
the Board notes that under 38 C.F.R. § 4.114, Diagnostic Code 
7308 (2001), a 20 percent evaluation is warranted for mild 
postgastrectomy syndromes, characterized by infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  A 40 
percent evaluation is warranted under this code for moderate 
postgastrectomy syndromes, characterized by less frequent 
episodes of epigastric disorders with mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
Board finds that a rating in excess of 20 is not warranted 
for the residuals of the subtotal gastrectomy.  The veteran 
noted during the examination that he was maintained on 
medication for the residuals of the gastrectomy, but there 
was no distress noted on examination, and certainly no 
indication that he suffered from moderate postgastrectomy 
syndromes, characterized by less frequent episodes of 
epigastric disorders with mild circulatory symptoms after 
meals but with diarrhea and weight loss.  

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1502(a) (West 1991); 
38 C.F.R. § 4.15 (2001).  Based on a review of the medical 
evidence, the Board concludes that there are no clinical 
findings indicating that the veteran's disabilities alone, 
save the polysubstance abuse and addiction, as described 
above, are so severe that they would preclude an average 
person from sustaining substantially gainful employment.  
Additionally, there is no medical evidence indicating that 
the veteran had any other disabilities than those discussed 
above.  Further, the veteran does not have a permanent total 
disability under the applicable schedular criteria, and his 
total evaluation is not greater than 60 percent.  In short, 
the veteran's disability is clearly not representative of a 
total disability as contemplated by 38 C.F.R. §§ 4.16, 4.17 
(2001).

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16 (2001), the Board must 
consider whether the veteran is entitled to pension benefits 
based on extra-schedular criteria, including his 
disabilities, age, occupational history, and other related 
factors.  See 38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2001).  In 
this regard, the Board notes that the veteran is fifty-four 
years old, completed two year of college, and that he has 
previous work experience as a mechanic and a laborer.  The 
veteran last worked in April 1998.

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board acknowledges the veteran's intermittent 
employment history, however, it is noted that problems with 
maintaining employment are primarily related to his long 
history of substance abuse and addiction, which has been 
determined to be a product of willful misconduct, and may not 
be considered in determining whether the veteran is 
permanently and totally disabled for pension purposes.  
38 C.F.R. § 3.301 (2001).  The Board is not satisfied that 
the evidence of record supports a finding of permanent and 
total disability based on the veteran's disability picture 
outside of his substance abuse and addition.  The record does 
not contain an opinion rendered by a medical professional 
that the veteran is unable to work based on his disabilities, 
age, education, and occupational history, due to his other 
disabilities discussed above. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.



ORDER

The appeal is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


